Name: Commission Implementing Decision (EU) 2017/1257 of 11 July 2017 on the technical standards and formats required for a uniform system to enable matching of job vacancies with job applications and CVs on the EURES portal (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: labour market;  employment;  technology and technical regulations;  information and information processing;  executive power and public service
 Date Published: 2017-07-12

 12.7.2017 EN Official Journal of the European Union L 179/32 COMMISSION IMPLEMENTING DECISION (EU) 2017/1257 of 11 July 2017 on the technical standards and formats required for a uniform system to enable matching of job vacancies with job applications and CVs on the EURES portal (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/589 of the European Parliament and of the Council of 13 April 2016 on a European network of employment services (EURES), worker's access to mobility services and the further integration of labour markets, and amending Regulations (EU) No 492/2011 and (EU) No 1296/2013 (1), and in particular Article 17(8) thereof, Whereas: (1) Regulation (EU) 2016/589 lays down, inter alia, principles and rules on cooperation between the Commission and the Member States on sharing relevant available data on job vacancies, job applications and CVs. (2) Article 17 of Regulation (EU) 2016/589 provides for the setting up of a uniform system to bring together job vacancies, job applications and CVs from the Member States to the EURES portal. (3) In order to establish the uniform system and to enable an efficient search and matching of the data provided it is necessary to use common standards and formats for the data to be exchanged. (4) These standards and formats should to the largest extent possible be based on well-established industry or governmental standards used by the Public Employment Services and other labour market operators and should be adopted on the basis of appropriate consultations of Member States. (5) The standards and formats may need to be adapted over time to reflect technological or functional changes. It is therefore important to put in place a governance model to ensure appropriate consultation and involvement of Member States before the adoption of standards and formats. (6) To facilitate the work of the National Coordination Offices in organising a coordinated transmission of information to the EURES portal, to safeguard the functioning of the data exchange mechanism and to ensure a good intrinsic and technical quality of the information it is necessary to identify and set out some general principles for the setting up and operation of the system as well as roles and responsibilities of the parties involved. (7) These general principles should explain and clarify the rights and responsibilities of originators and holders of data and how the protection of personal data is ensured throughout the chain of data transmission. (8) To support an effective matching on the EURES portal between job vacancies, including positions for apprentices and trainees, and job applications and CVs, in light of the objectives of Regulation (EU) 2016/589, it is important that EURES Members and Partners make available as many as possible of the appropriate job vacancies, job applications and CVs in their possession in a transparent manner. (9) The measures provided for in this Decision relating to the processing of personal data should be carried out in compliance with Union law on the protection of personal data, in particular Directive 95/46/EC of the European Parliament, and of the Council (2) and Regulation (EC) No 45/2001 of the European Parliament and of the Council (3), as well as the national implementing measures thereto. Particular attention should be paid to compliance with the principles of purpose limitation, data minimisation, storage limitation, integrity and confidentiality. (10) The measures provided for in this Decision are in accordance with the opinion of the EURES Committee, HAS ADOPTED THIS DECISION: Article 1 Subject matter, scope and definitions This Decision lays down the technical standards and formats to be used for a uniform system to bring together job vacancies, job applications and CVs from the EURES Members and, where relevant, EURES Partners on the EURES portal and the methods and procedures to agree on further technical and functional definitions. For the purposes of this Decision the following definitions shall apply: (a) job application means a document or a set of documents that an applicant transfers to an employer or an employment service as part of the process of informing an employer of the applicant's availability and desire to be employed in a particular place of employment or position; (b) CV means a document describing a person's profile in terms of a summary of professional experience and educational background, along with other relevant information regarding the person's achievements, skills, competences, qualifications and interests; (c) job seeker profile means the standard data format for clearance of workers' CVs and job applications as set out in this Decision; (d) originator of data means the person or entity who originally created the set of data that is made available to the EURES portal. Employers who have published a job vacancy and workers who have created and decided to make public a job seeker profile with a EURES Member or, where relevant, a EURES Partner and who have given the necessary consent to have the information transferred to the EURES portal are considered as originators of data; (e) EURES data holder means the person or entity that has the legal rights to control who should have access to the data. The EURES data holder could be the originator of data or someone else mandated by and acting on behalf of the originator of data; (f) end user means a person or entity that retrieves and uses data on job vacancies and job seeker profiles brought together on the EURES portal in accordance with this Decision for the purpose of finding vacant posts to apply for or for the purpose of finding candidates to whom to offer job opportunities; (g) uniform system means the data definitions and the functional specifications for data transmission and processes set out in this Decision for the purpose of enabling matching between job vacancies and CVs; (h) technical infrastructure means the combined set of hardware, software, networks and other facilities needed to develop, test, deliver, monitor, control or support the relevant IT services necessary for the application of the uniform system; (i) single coordinated channel means the service that is set up between the connection point of the EURES portal and the connection point in a Member State allowing the transmission of data from the national EURES Members and, where relevant EURES Partners to the EURES portal according to the uniform system and using the appropriate technical infrastructure. Article 2 General principles for the transmission and exchange of data 1. Each Member State shall set up and maintain a single coordinated channel for the transmission of job vacancies and job seeker profiles from its national EURES Members and, where relevant, EURES Partners to the EURES portal. 2. To that end each Member State shall put in place a technical infrastructure, connected to the EURES portal, to which EURES Members and, where relevant, EURES Partners can connect and transmit their data. 3. The European Coordination Office operates the EURES portal and related IT services to receive and process the data transmitted through the infrastructure referred to in paragraph 1. 4. The European Coordination Office shall make the data available for searches and matching not only by end-users directly on the EURES portal but also through application interfaces allowing the EURES Members and, where relevant, EURES Partners to make the information available in their respective systems to their staff and to users of their job-search portals and services. 5. All the necessary definitions, standards, specifications and processes shall be detailed in documents to be agreed by the National Coordination Offices through the governance structure set out in this Decision and made available to all parties concerned in a dedicated section on the EURES portal Extranet. Article 3 General principles for the contents and quality of data 1. The data transmitted to the EURES portal in accordance with Regulation (EU) 2016/589 and this Decision is indexed, stored and made available there solely for search and matching purposes during the period of validity set by the originator or the EURES data holder of the individual data. Data that has been anonymised may be stored and released, also to third parties, for research and statistical purposes even after the expiry of the period of validity. 2. The transmission of data to the EURES portal shall not affect the rights to the data held by the originators of the data or the EURES data holders, in accordance with the laws, regulations and agreements applicable through the whole chain of transmission from the originator of data to the EURES portal. 3. Personal data transmitted to and stored on the EURES portal may only be released to the extent consented by the originator of the data. It may only be released to EURES Members and Partners or to end users, who have registered on the EURES portal or with a EURES Member or Partner providing them access to the data through the application interfaces referred to in Article 2(4), provided that these end users have accepted terms and conditions that are fully compliant with the consent and agreements given by the originators of the data. 4. Employers may implicitly or explicitly cede or renounce the rights to the data contained in a job vacancy apart from any personal information therein. A worker shall keep the rights to his or her personal data and shall, at all times, be able to withdraw his or her consent to make the information public and to delete, modify or otherwise process parts or all of the data transmitted to the EURES portal. The same shall apply with regard to employers for any personal data contained in a job vacancy 5. It is the responsibility of the National Coordination Offices and the EURES Members and, where relevant, EURES Partners to ensure that all data passing via them for the purpose of being provided to the EURES portal is compliant with Regulation (EU) 2016/589, this Decision and any other laws and regulations applicable, in particular with regard to the protection of personal data, that originators of data or EURES data holders are informed about how their data will be used and processed and that all necessary consents and permission have been obtained. The origin of the data and any modifications of it as well as the consent given must be traceable throughout the whole chain of transmission from the originator to the EURES portal. 6. The European Coordination Office shall be the controller within the meaning of Regulation (EC) No 45/2001 in relation to personal data stored on the EURES portal. It shall be responsible under that Regulation for the processing of personal data, including the anonymisation process referred to in paragraph 1, and for the technical and organisational measures necessary to ensure adequate security, confidentiality and integrity of the data concerned. 7. The Coordination Group shall elaborate and agree on common minimum requirements regarding personal data protection statements, terms and conditions to be applied by the European Coordination Office, the National Coordination Offices, the EURES Members and, where relevant, the EURES Partners in order to fulfil the requirements laid down in Regulation (EU) 2016/589 of informed consent by originators of data or EURES data holders and to ensure uniform terms and conditions for access to the data. Article 4 Roles and responsibilities of the National Coordination Offices The National Coordination Offices shall, in their respective Member State, be responsible for the organisation of the coordinated and secure transmission of information on job vacancies and job seeker profiles to the EURES portal, in particular by: (a) overseeing the setting up and maintenance of the technical infrastructure needed to ensure that relevant data from EURES Members and, where relevant, EURES Partners can be transmitted to the EURES portal via a single coordinated channel; (b) allowing all EURES Members and, where relevant, EURES Partners to connect and transmit data via this single coordinated channel; (c) ensuring the continuous monitoring of the connections to the EURES portal and to the participating EURES Members and Partners and by being able to act swiftly in order to address any technical or other issue that may occur in relation to the connection or to the data to be transmitted; (d) ensuring that all activities related to the exchange and transmission of data are carried out in full compliance with Regulation (EU) 2016/589 and the general principles set out in this Decision and by intervening whenever this is not the case; (e) ensuring that all data transmitted respects the agreed formats and standards as provided for in Regulation (EU) 2016/589 and in this Decision; (f) ensuring that arrangements are in place ensuring that the originators of data are fully informed and aware how their data will be used and processed; (g) providing and regularly updating information on the measures and systems put in place to ensure quality, security, integrity, confidentiality and traceability of data, including the protection of personal data; (h) participating in the exchange of information and cooperation provided for in Regulation (EU) 2016/589 Article 9(5); (i) keeping the European Coordination Office informed of the policies regarding exclusion of job vacancies or categories of job vacancies in accordance with the application of Regulation (EU) 2016/589 Article 17; (j) notifying the appointment of a single point of contact, as referred to in Article 9. Article 5 Roles and responsibilities of the European Coordination Office The European Coordination Office shall be responsible for supporting the EURES network in carrying out its responsibilities with regard to the coordinated transmission of information on job vacancies and job seeker profiles to the EURES portal, in particular by: (a) setting up and maintaining the technical infrastructure needed to receive data from the Member States through the single coordinated channel; (b) the operation and further development of the EURES portal and related IT-systems in order to provide search and matching services for the EURES network and for end users through self-services on the EURES portal; (c) setting up and maintaining the technical infrastructure needed to allow EURES Members and, where relevant, EURES Partners to access job vacancies and job seeker profiles on the EURES portal in order to make them available and searchable to their staff and users of their job-search portals; (d) ensuring that all activities related to the exchange and transmission of data are carried out in full compliance with Regulation (EU) 2016/589 and the general principles set out in this Decision and by intervening whenever this is not the case; (e) providing and regularly updating information on the measures and systems put in place to ensure quality, security, integrity, confidentiality and traceability of data including the protection of personal data; (f) providing a dedicated section on the EURES portal Extranet as well as other tools and the support necessary to allow the National Coordination Offices and the EURES Members and Partners to exchange information and to handle complaints as set out in the Regulation and in in this Decision in an efficient way; (g) preparing, updating and making available on the EURES portal Extranet all the necessary technical and other documentation needed for the functioning of the data transmission and exchange, in particular the documents provided for in Article 8. Article 6 Roles and responsibilities of the EURES Members and Partners 1. All EURES Members and those EURES Partners who have committed to fulfil the tasks of contributing to the pool of job vacancies and/or job seeker profiles shall, via the technical infrastructure set up in accordance with this Decision, participate in the coordinated and secure transmission of information on job vacancies and job seeker profiles to the EURES portal, as referred to in Regulation (EU) 2016/589 Articles 12(3) and 17(1), in particular by: (a) setting up the technical infrastructure necessary to connect to the single coordinated channel provided in their respective country; (b) continuously monitoring the connections and being able to act swiftly in order to address any technical or other issue that may occur in relation to the connection or to the data to be transmitted; (c) ensuring that all activities related to the exchange and transmission of data are carried out in full compliance with Regulation (EU) 2016/589 and the general principles set out in this Decision and by intervening whenever this is not the case; (d) ensuring that all data transmitted respects the agreed formats and standards as provided for in Regulation (EU) 2016/589 and in this Decision; (e) ensuring that the originators of the data are fully informed and aware how their data will be used and processed; (f) providing and regularly updating information on the measures and systems put in place to ensure quality, security, integrity, confidentiality and traceability of data, including the protection of personal data; (g) keeping the National Coordination Office informed in a clear and transparent manner of the application of the policies regarding exclusion from the transmission of all publicly available job vacancies with the application of Regulation (EU) 2016/589 Article 17; (h) providing a Service Contact for the purpose of facilitating the coordination at national level by the National Coordination Office. The Service Contact function can be performed by a helpdesk or a similar service. 2. In order to ensure that their staff involved with the EURES network and the end-users of the job-search portals that they manage have an easy access to, and can search and make matches with the job vacancies and job seeker profiles available on the EURES portal, the EURES Members and Partners may connect their systems to and make use of the technical infrastructure provided by the European Coordination Office for this purpose. Article 7 Roles and responsibilities of the Coordination Group 1. The Coordination Group shall support the good functioning of the uniform system and the organisation of the coordinated and secure transmission of information on job vacancies and job seeker profiles to the EURES portal and continuously contribute to its enhancement. The Coordination Group shall closely monitor the operation and serve as a forum to exchange views and best practice with a view to improving the functioning of the uniform system. 2. The Coordination Group shall once a year undertake a review of the application of this Decision, which will constitute the contribution of the Member States to the activity and ex post evaluation reports by the Commission in accordance with Regulation (EU) 2016/589 Articles 33 and 35. 3. The adoption of and any changes to the EURES Single Coordinated Channel Specifications, as referred to in Articles 8 must be agreed with the Coordination Group, according to the procedure laid down in Article 9 before they can be applied. 4. The Coordination Group may set up specific expert groups to provide support, help and advice for its tasks. Article 8 Technical and functional definitions and specifications for the exchange of data 1. Following the procedures laid down in Article 9, the European Coordination Office shall adopt the EURES Single Coordinated Channel Specifications which shall consist of: (a) The EURES formats and standards specification, describing the data format, data definitions, standards to be used and validation rules that must be respected when transmitting a job vacancy or job seeker profile to the EURES portal through the uniform system; (b) The EURES functional message exchange specifications describing the technical infrastructure that needs to be provided and the exchange specifications to be implemented to ensure the exchange of data; (c) The EURES interoperability process manual, describing processes, actions and interventions to operate the single coordinated channel, to handle change management and to assure quality, security, traceability and data protection including the protection of personal data. 2. The EURES Single Coordinated Channel Specifications and any updates or modifications to them shall be made available to the EURES network in a specific section on the EURES portal Extranet. Article 9 Governance 1. All Member States shall, through their National Coordination Offices, appoint, and notify the European Coordination Office the details of, a single point of contact to which all requests, enquires and communications regarding the implementation of provisions relating to IT services under Regulation (EU) 2016/589 and the application of this Decision can be addressed. 2. For the purpose of a smooth functioning of the uniform system for exchange of data, the EURES portal and the related IT services, the European Coordination Office shall organise regular meetings with and ensure effective means of communication among the single points of contacts referred to in paragraph 1. The group of single points of contacts may be mandated by the Coordination Group to prepare consultations or be invited to provide guidance or advice as regards technical and IT issues under the Regulation (EU) 2016/589. 3. Before the adoption of and any subsequent modifications to the EURES Single Coordinated Channel Specifications by the European Coordination Office a formal consultation of the Coordination Group shall be made, in accordance with Regulation (EU) 2016/589 Article 14. Such consultations shall, when appropriate, be preceded by consultations at technical level within the EURES network and with other relevant national and international experts, such as bodies involved in the development of formats and standards. Article 10 Entry into force 1. This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. The European Coordination Office shall publish the first version of the EURES Single Coordinated Channel Specifications and all other relevant lists and guidance documents on the EURES portal Extranet no later than 1 December 2017. Done at Brussels, 11 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 107, 22.4.2016, p. 1. (2) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31) and as from 25 May 2018, Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data, and repealing Directive 95/46/EC (General Data Protection Regulation) (OJ L 119, 4.5.2016, p. 1). (3) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1).